DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 6/2/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
No copy of EP 3335052 was filed
Election/Restrictions
Claims 19-20 remain withdrawn.
Claim Objections
Claim 15 is objected to because of the following informalities:  
Lines 26-27 recite “the second plane,” which lacks proper antecedent basis in the claim. Perhaps the phrase “a second plane” would be more appropriate.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 10-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo et al. (US 20110234206 A1, hereinafter Kawakubo) in view of Putty et al. (US 5233874 A, hereinafter Putty) and Fain et al. (EP 3217181 A1, hereinafter Fain).
As to claims 1 and 15, Kawakubo teaches a system for determining acceleration, the system comprising: 
a pendulous mass vibrating beam accelerometer (VBA) (fig. 44), comprising: 
a support base 1 (fig. 45); 
a resonator 221 comprising an anchored portion (the part of the resonator 221 directly anchored to element 227 in fig. 22) and a released portion (the part of resonator 221 suspended over the substrate 1 in figs. 44-45), wherein the anchored portion of the resonator mechanically connects (at least through element 227) to the support base; 
a proof mass 8 mechanically connected to the released portion of the resonator, 
a resonator driver circuit 201 (fig. 7B and ¶101; ¶126 teaches that the resonators in fig. 44 have the same structure as in the first embodiment, which is fig. 4 as noted by ¶11) operatively connected to the pendulous mass VBA; and 
processing circuitry 302-303 (fig. 7B) operatively connected to the pendulous mass VBA via the resonator driver circuit 201 (fig. 7B shows that the processing circuitry is connected to the resonators 11-12, which correspond to the resonators 221-222 in fig. 44, which shows that the resonators 221-222 are part of the pendulous mass VBA), wherein: 
the resonator driver circuit is configured to output a first signal that causes the resonator of the pendulous mass VBA to vibrate at a respective resonant frequency (¶74, ¶99, ¶131) of the resonator (as shown in fig. 7B and ¶101, the resonator drive circuit 201 is an alternating power supply circuit supplying the claimed first signal),  
an acceleration of the pendulous mass VBA in a direction substantially parallel to the second plane (the plane of the device) causes a rotation of the pendulous proof mass about the hinge flexure parallel to the second plane (¶131), 
the resonator is configured to receive a force, in response to the rotation of the pendulous proof mass, such that the force causes a respective change in resonant frequency of the resonator (¶131), and 
the processing circuitry 302-303 is configured to receive a second signal from the pendulous mass VBA indicative of a respective change in the resonant frequency and based on the respective change in resonant frequency, determine an acceleration measurement (¶101).
Kawakubo does not teach one or more damping combs comprising movable comb fingers and anchored comb fingers, 
wherein the anchored comb fingers of the one or more damping combs are mechanically connected to the support base, 
wherein the movable comb fingers of the one or more damping combs are mechanically connected to the proof mass, and 
wherein a spacing between the movable comb fingers of the one or more damping combs and the anchored comb fingers of the one or more damping combs is configured to provide air damping for the proof mass; and 
a single pressure cavity, wherein the single pressure cavity contains the support base, the resonator, the proof mass and the one or more damping combs at a same pressure.
Putty teaches an accelerometer comprising an annular proof mass 12 suspended from a support 14 by resonators 22, 24, 26, 28 (col. 8 lines 54-66), and a sealed housing 48, 50, 52 (fig. 3; col. 12 lines 14-28) with a single pressure cavity (fig. 3) containing the proof mass and resonators at a same pressure (approximately 1 Torr – see the last paragraph of col. 12; the last paragraph of col. 12 teaches that under the approximately 1 Torr of pressure, the resonators are configured to be underdamped and the proof mass is configured to be critically damped in order to minimize the effect of z-directional perturbations; it is noted that col. 8 lines 54-66 teaches that the accelerometer of Putty detects acceleration along the X and Y axes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kawakubo to have a sealed housing at a pressure of approximately 1 Torr wherein the resonators are underdamped and the proof mass is critically damped as taught by Putty so as to minimize the effect of z-directional perturbations (in Putty, see the last paragraph of col. 12).
As to the claimed damping combs,
Fain teaches a pendulous mass accelerometer (¶88 teaches that during an acceleration, the center of gravity G which is offset from the pivot point O causes the proof mass to pivot about the pivot point O; see ¶10 and ¶37) having one or more damping combs 16, 18 (fig. 3)  for damping the pendulous motion of the mass to prevent damage when excessive force is applied (see ¶3-4 and ¶8),
the one or more damping combs comprising movable comb fingers 20 (fig. 3) and anchored comb fingers 22, 
wherein the anchored comb fingers 22 of the one or more damping combs are mechanically connected to the support base (substrate - ¶36; ¶36 further teaches that a fixed part 2 is fixed to the substrate; ¶42 teaches that the fixed part comprises an outer part 2.2 and fig. 3 teaches that the anchored comb fingers 22 belong to the outer part 2.2, meaning the anchored comb fingers are fixed to the support base), 
wherein the movable comb fingers of the one or more damping combs are mechanically connected to the proof mass (see fig. 3), and 
wherein a spacing between the movable comb fingers of the one or more damping combs and the anchored comb fingers of the one or more damping combs is configured to provide air damping for the proof mass (¶60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kawakubo as modified to have one or more damping combs as taught by Fain to prevent damage when excessive force is applied (see ¶3-4 and ¶8 of Fain).
Kawakubo as modified teaches wherein the pressure cavity (of Putty) contains the support base, the resonator, the proof mass and the one or more damping combs (Putty teaches that the pressure cavity contains resonators, the proof mass and its support structures, meaning the pressure cavity of the modified Kawakubo would contain the support base, the resonator, the proof mass and the one or more damping combs).

As to claims 2 and 17, Kawabuko as modified teaches the proof mass 8 (Kawabuko) defines a plane (see figs. 44-45 of Kawabuko); 
the movable comb fingers of the one or more damping combs lie in the plane of the proof mass (see figs. 1 and 3 of Fain); 
the anchored comb fingers of the one or more damping combs lie in the plane of the proof mass (see figs. 1 and 3 of Fain); 
the movable comb fingers overlap the anchored comb fingers in the defined plane of the proof mass in an overlapped portion of the one or more damping combs (see figs. 1 and 3 of Fain); 
the overlapped portion comprises an air gap e (fig. 3 of Fain); 
the overlapped portion has a total linear distance, wherein the total linear distance is a sum of first length and second length, wherein: 
[AltContent: textbox (L2)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (L1)][AltContent: arrow]
    PNG
    media_image1.png
    536
    697
    media_image1.png
    Greyscale

the first length L1 (fig. 3 of Fain above) is a linear distance in which a first edge of a first comb finger 20 (Fain) of a first plurality of comb fingers overlaps with a first edge of a first comb finger 22 (Fain) of a second plurality of comb fingers, the second length L2 (fig. 3 of Fain above) is a linear distance in which a second edge of the first comb finger 20 (Fain) of the first plurality of comb fingers overlaps with a first edge of a second comb finger (another finger 22 of Fain different from the first) of the second plurality of comb fingers, and the first comb finger of the first plurality of comb fingers is adjacent to the first comb finger and the second comb finger of the second plurality of comb fingers (see fig. 3 of Fain).

As to claim 4, Kawakubo as modified teaches wherein the pressure inside the single pressure cavity is a partial pressure (1 Torr of pressure from Putty, as detailed in the rejection of claim 1 above; the Examiner notes that 1 Torr is a “partial” pressure as broadly recited because it is a small amount of pressure) configured to: 
provide the air damping from the proof mass via the one or more damping combs (Putty teaches that the proof mass is damped in 1 Torr of pressure, and Fain teaches damping of the mass via damping combs; therefore, the damping combs of Fain provide damping in the 1 Torr of pressure from Putty); and 
enable the resonator to operate underdamped (as taught by Putty).

As to claim 10, Kawakubo teaches the device is a micro-electromechanical systems (MEMS) (¶59) vibrating beam accelerometer (VBA) (see fig. 44; resonators 221-222 are vibrating beams).

As to claim 11, Kawakubo teaches a support flexure 9 coupled to the pendulous proof mass 8, wherein the support flexure is configured to restrict out-of-plane motion of the pendulous proof mass with respect to the second plane (i.e. the support flexure 9 prevents the proof mass from falling in the Z direction due to gravity).

As to claim 12, Kawakubo teaches wherein the resonator 221 is a first resonator, the device further comprising at least a second resonator 222, wherein each of the first resonator and the second resonator vibrate at a respective driven resonant frequency (¶130).

As to claim 13, Kawakubo teaches wherein movement of the proof mass causes the first resonator to receive tension forces and the second resonator to receive compression forces (¶131).

As to claim 14, Kawakubo teaches wherein the first resonator and the second resonator provide a differential frequency measurement (¶131).

Claim(s) 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo in view of Putty and Fain as applied to claim 2 (regarding claim 3) and claim 17 (regarding claim 18), and further in view of Leonardson et al. (WO 9927373 A1, hereinafter Leonardson).
As to claims 3 and 18, Kawakubo as modified teaches the limitations of these claims except wherein the anchored portion and the released portion of the resonator comprise overlapping resonator comb fingers and wherein the total linear distance of the one or more damping combs is greater than a total linear distance of the overlapping resonator comb fingers,
wherein the relationship between the total linear distance of the one or more damping combs and the total linear distance of the overlapping resonator comb fingers provide the air damping from the proof mass via the one or more damping combs, and enable the resonator to operate underdamped. 
Leonardson teaches an accelerometer comprising resonators 22, 24 (fig. 2a), wherein each resonator comprises an anchored portion 62 and a released portion 50, wherein the anchored portion and the released portion of the resonator comprise overlapping resonator comb fingers (fig. 5) having a total linear distance (10-40 microns, see pg. 10 lines 25-26, wherein the total linear distance is twice the single length of overlap of 5-20 microns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kawakubo as modified to use resonators having overlapping comb fingers as taught by Leonardson since Leonardson’s resonators have a beneficially maximized Q since the resonator comb fingers reduce damping (in Leonardson, see pg. 12 lines 20-22 and pg. 13 lines 1-3).
Kawakubo as modified teaches wherein the total linear distance of the one or more damping combs (¶76 of Fain teaches that the damping comb fingers have a length between 10 and 500 microns, and fig. 3 of Fain shows that the fingers mostly overlap) is greater than a total linear distance (the overlap of Leonardson’s resonator fingers is 5-20 microns, as discussed above, meaning the total linear distance of the resonator fingers is 10-40 microns; since Fain’s damping fingers are up to 500 microns long and mostly overlap, the total linear distance of the one or more damping combs is greater than the total linear distance of the resonator comb fingers) of the overlapping resonator comb fingers,
wherein the relationship between the total linear distance of the one or more damping combs and the total linear distance of the overlapping resonator comb fingers (the total linear distance of the damping combs being greater than the total linear distance of the overlapping resonator comb fingers) provide the air damping from the proof mass via the one or more damping combs (the relatively large overlap of the damping combs provides a large overlapping surface area in which air can provide sufficient damping), and enable the resonator to operate underdamped (Putty teaches the concept of operating resonators in an underdamped condition, meaning the same would be true of the modified Kawakubo).

Claim(s) 5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo in view of Putty and Fain as applied to claim 1 above and further in view of Hulsing, II et al. (US 5379639 A, hereinafter Hulsing; note that col. 4 lines 10-15 incorporates US 5005413 by reference).
As to claim 5, Kawakubo teaches wherein the proof mass 8 is a pendulous proof mass, and the device further comprises: 
the support base 1 defines a first plane; 
a resonator connection structure 7 mechanically connected to the support base with an anchor 15, wherein the resonator connection structure is in a second plane parallel to the first plane; 
a hinge flexure 9 configured to connect the pendulous proof mass to the resonator connection structure, wherein the hinge flexure suspends the pendulous proof mass parallel to the support base at the anchor (see figs. 44-45), and wherein the pendulous proof mass rotates about the hinge flexure in the second plane in response to an acceleration of the device parallel to the first plane of the support base (¶131), 
wherein: 
the resonator 221 is configured to connect the pendulous proof mass to the resonator connection structure and to flex based on a rotation of the pendulous proof mass about the hinge flexure (¶131), wherein the pendulous proof mass, and the hinge flexure are in the second plane (see figs. 44-45).
Kawakubo as modified does not teach wherein the resonator is configured to flex in the second plane (Kawakubo’s resonators flex perpendicular to the second plane), and
wherein the resonator is in the second plane (Kawakubo’s resonator is above the second plane).
Hulsing teaches an accelerometer (col. 4 lines 10-22 teach an embodiment in which the DETF resonators 30, 32 of US 5005413 are used in the place of the resonators in fig. 2 of Hulsing) comprising resonators 30, 32 (from US 5005413) in the same plane as a pendulous proof mass 112 (fig. 2; the paragraph bridging cols. 3-4 teaches that resonators 122, 124 are in the same plane as the proof mass 112 and hinge 116, and US 5005413 teaches, in fig. 1 and col. 2 lines, that the beams of the resonators 30, 32 vibrate in the plane of the beams; therefore, when resonators 30, 32 of US 5005413 are incorporated into the modified Kawakubo, they will be disposed in the second plane along with the proof mass and hinge flexure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kawakubo as modified such that the resonators are DETF resonators in the same plane as the proof mass and hinge flexure as taught by Hulsing since such modifications would be simple substitutions of one kind of resonator for another for the predictable result that acceleration is still successfully detected.
Kawakubo as modified teaches wherein the resonator 30 (Hulsing) is configured to flex in the second plane (Hulsing teaches, in fig. 1 and col. 2 lines of US 5005413, that the beams of the resonators 30, 32 vibrate in the plane of the beams; since the resonators are in the second plane along with the proof mass, and are configured to flex in-plane, they flex in the second plane), and
wherein the resonator is in the second plane.

As to claim 7, Kawakubo as modified teaches wherein the resonator connection structure 7 (Kawakubo) comprises a stiffness greater than an axial spring constant of the resonator 30 (Hulsing; in Kawakubo, the resonator connection structure 7 inherently comprises a stiffness greater than an axial spring constant of the resonator 221 because it must support the proof mass 8, hinge flexure 9 and both resonators 221, 222, and is not meant to flexibly resonate like the resonator; figs. 44-45 of Kawakubo also teach that the resonator connection structure 7 is larger in cross section than the resonator 221).

As to claim 9, Kawakubo as modified teaches wherein a material for each of the pendulous proof mass, the resonator connection structure, the hinge flexure, the one or more resonators and mechanical connections between the pendulous proof mass, the resonator connection structure, the hinge flexure, the one or more resonators comprise has a coefficient of thermal expansion (CTE) configured to avoid bias caused by force caused by CTE mismatch (¶90 of Kawakubo teaches that the proof mass, resonator connection structure 7 and hinge flexure are made of the same material, i.e. silicon; in light of Hulsing’s teachings, the resonator is made from the same material as the proof mass; since the proof mass, the resonator connection structure, the hinge flexure, the one or more resonators and mechanical connections between the pendulous proof mass, the resonator connection structure, the hinge flexure, the one or more resonators comprise the same material, they have a coefficient of thermal expansion (CTE) configured to avoid bias caused by force caused by CTE mismatch).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo in view of Putty, Fain and Hulsing as applied to claim 5 above and further in view of Harish et al. (US 20180217179 A1, hereinafter Harish).
As to claim 6, Kawakubo as modified teaches wherein the anchor 15 is configured to allow a first thermal expansion of the support base 1 (Kawakubo; the support base is inherently made of a material having some thermal expansion coefficient), and a second thermal expansion of the resonator 30 (Hulsing) and the resonator connection structure 7 (Kawakubo; in light of Hulsing’s teachings as discussed above, the resonator from Hulsing is made from the same material as the proof mass, which ¶90 of Kawakubo teaches is silicon; silicon inherently has a thermal expansion coefficient; the anchor 15 is not configured to prevent thermal expansions from happening). 
Kawakubo as modified does not teach wherein the first thermal expansion is different than the second thermal expansion (i.e. Kawakubo is silent as to the material of the support base).
Harish teaches an accelerometer (title) wherein the proof mass is silicon (¶32) and the substrate is glass (¶32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kawakubo as modified such that the substrate is glass as taught by Harish since such a modification would be a simple substitution of one substrate material for another for the predictable result that acceleration is still successfully detected.
Kawakubo as modified teaches wherein the first thermal expansion (of the glass substrate from Harish) is different than the second thermal expansion (of silicon of Kawakubo; glass and silicon have different thermal expansion coefficients).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo in view of Putty, Fain and Hulsing as applied to claim 5 above and further in view of Harish et al. (US 20180217179 A1, hereinafter Harish) and Leonardson et al. (WO 9927373 A1, hereinafter Leonardson).
As to claim 8, Kawakubo as modified teaches the limitations of the claim except wherein the resonator connection structure is configured such that the resonator connection structure prevents bias errors that result from a thermal expansion mismatch between the support base and the pendulous proof mass and the resonator.
Harish teaches an accelerometer (title) wherein the sensitive structure (e.g. proof mass) is silicon (¶32) and the substrate is glass (¶32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kawakubo as modified such that the substrate is glass as taught by Harish since such a modification would be a simple substitution of one substrate material for another for the predictable result that acceleration is still successfully detected.
Leonardson teaches an accelerometer comprising a resonator connection structure 8, 10, 12 wherein tethers 10, 12 isolate the resonators 22, 24 from unwanted thermal expansion (paragraph bridging pgs. 8-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kawakubo as modified such that the resonator connection structure is configured with tethers to suspend the resonator connection structure as taught by Leonardson to decrease the effects of thermal mismatching on the resonators (paragraph bridging pgs. 8-9, Leonardson).
Kawakubo as modified teaches wherein the resonator connection structure 7 (Kawakubo), 10, 12 (Leonardson) is configured such that the resonator connection structure prevents bias errors that result from a thermal expansion mismatch between the support base (which is made of glass from Harish) and the pendulous proof mass (which is silicon - ¶90 of Kawakubo) and the resonator 30 (which is silicon – see the paragraph bridging cols. 2-3 in US 5005413 which is incorporated into Hulsing by reference; glass and silicon have different thermal expansion coefficients).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo in view of Putty and Fain as applied to claim 15 above and further in view of Leonardson et al. (WO 9927373 A1, hereinafter Leonardson).
As to claim 16, Kawakubo as modified teaches wherein the first signal (alternating drive signal, since the resonator driver circuit of Kawakubo is an alternating power supply) from the resonator driver circuit 201 (Kawakubo) is configured to vibrate the resonator, wherein to vibrate comprises to excite and to sustain mechanical motion for the resonator (¶101 and fig. 7B of Kawakubo teach that the resonators are driven at their resonance frequencies).
Kawakubo as modified does not teach that the resonator is electrostatically actuated.
Leonardson teaches an accelerometer with electrostatically actuated resonators (fig. 6 and pg. 6 lines 25-30; the 2nd paragraph of pg. 12 teaches that the resonators have beneficial damping characteristics to desirably maintain a high Q).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kawakubo as modified to use electrostatically actuated resonators with beneficial damping characteristics as taught by Leonardson since Leonardson’s resonators beneficially have a high Q (2nd paragraph of pg. 12 in Leonardson).
Response to Arguments
Applicant's arguments filed 9/20/22 have been fully considered but they are not persuasive. 
Regarding the reference EP 3335052 (which was not considered) cited on the IDS filed 6/2/21, Applicant argues that a copy of WO 2017/025753 was filed and corresponds to EP 3335052. 
Applicant’s argument is not persuasive. 37 C.F.R. 1.98 states in part,
“(a) Any information disclosure statement filed under § 1.97  shall include the items listed in paragraphs (a)(1), (a)(2) and (a)(3) of this section.
(1) A list of all patents, publications, applications, or other information submitted for consideration by the Office. U.S. patents and U.S. patent application publications must be listed in a section separately from citations of other documents. Each page of the list must include:
(i) The application number of the application in which the information disclosure statement is being submitted;
(ii) A column that provides a space, next to each document to be considered, for the examiner’s initials; and
(iii) A heading that clearly indicates that the list is an information disclosure statement.
(2) A legible copy of:
(i) Each foreign patent;.”
Therefore, a copy of foreign patent EP 3335052 should be filed.

Applicant’s arguments with respect to the prior art rejections have been considered but are moot in view of the new ground(s) for rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853           

/JILL E CULLER/           Primary Examiner, Art Unit 2853